Exhibit 10.1

 

INTREPID POTASH, INC.

 

SHORT-TERM INCENTIVE PLAN

 

(As Amended and Restated Effective May 29, 2012)

 

--------------------------------------------------------------------------------


 

1.                                      PLAN OVERVIEW

 

This Intrepid Potash, Inc. Short-Term Incentive Plan is an annual incentive plan
designed to motivate and reward eligible executive officers to achieve favorable
business results for the Company by providing Participants with the opportunity
to earn competitive annual incentive compensation based on the achievement of
pre-established, objective performance goals.  The Plan is intended to permit
the payment of amounts that constitute qualified performance-based compensation
within the meaning of Code Section 162(m), as well as payments not intended to
constitute performance-based compensation under Code Section 162(m).

 

2.                                      DEFINITIONS

 

The following words as used in this Plan shall have the meanings ascribed to
them below:

 

(a)                                 Board means the Board of Directors of
Intrepid Potash, Inc.

 

(b)                                 Code means the Internal Revenue Code of
1986, as amended, and the regulations, interpretations, and administrative
guidance issued thereunder.

 

(c)                                  Committee means the Compensation Committee
or other Committee of the Board appointed by the Board to administer the Plan,
or if no such committee is or has been appointed, the Board.  The Committee or
the Board may designate one or more subcommittees to consist solely of two or
more persons who qualify as “outside directors” within the meaning of Code
Section 162(m), with such subcommittee having the power and authority delegated
to it by the Committee or the Board, as applicable.  Nothing in this definition
shall be deemed to interfere with or prevent the Board or Committee, as
applicable, from delegating administrative authority under the Plan to specified
officers or to other committees of the Board.

 

(d)                                 Company means Intrepid Potash, Inc., a
Delaware corporation.

 

(e)                                  Disabled or Disability means, unless
otherwise provided in an employment, consulting or other services agreement, if
any, between the Participant and the Company or an affiliate, the Participant
(i) is unable to perform the essential duties of the Participant’s position by
reason of a medically determinable physical or mental impairment which is
potentially permanent in character or which can be expected to last for a
continuous period of not less than 12 months, (ii) is permanently and totally
disabled as defined in Section 22 of the Code, or (iii) has been determined to
be totally disabled by the Social Security Administration.

 

(f)                                   Earned Award means the actual incentive
amount, if any, payable to a Participant under this Plan for a Plan Year, as
determined by the Committee in accordance with Sections 5, 6 and 7.

 

(g)                                  Maximum Award means as to any Participant
that is a covered employee for purposes of Code Section 162(m), the amount set
forth in Section 8.

 

(h)                                 Participant means each executive officer or
other key employee of the Company or any subsidiary whom the Committee
designates as a participant under this Plan for a Plan Year.

 

(i)                                     Performance Goals means one or more
goals determined in accordance with Section 5 by the Committee, in its
discretion, to be applicable to a Participant with respect to payments under the
Plan for a Plan Year.

 

(j)                                    Plan means this Intrepid Potash, Inc.
Short-Term Incentive Plan, as amended and restated.

 

(k)                                 Plan Year means the fiscal year of the
Company beginning January 1 and ending December 31.

 

(l)                                     Stock means the $.001 par value common
stock of the Company.

 

2

--------------------------------------------------------------------------------


 

(m)                             Target Award means a Participant’s annual target
award opportunity as determined by the Committee in accordance with Section 5.

 

3.                                      ADMINISTRATION

 

The Committee will administer and interpret this Plan. The Committee shall have
the authority, subject to the terms of the Plan, to determine the Participants
in the Plan for each Plan Year, the Target Awards for all Participants for each
Plan Year, the objective formula or other methodology that will be used to
calculate incentive awards for each Plan Year, the Performance Goals that must
be satisfied in order for awards to become payable for a Plan Year (which
Performance Goals need not be the same for all Participants), whether the
Performance Goals have been achieved, to calculate the amount, if any, of each
Participant’s incentive award for the Plan Year, to reduce an award otherwise
payable to a Participant for a Plan Year, to determine whether awards shall be
payable in cash or in Stock, and to set any other terms and conditions
associated with the payment of incentive awards under the Plan as it deems
necessary or desirable in accordance with the terms of the Plan and to the
extent the award is intended to qualify as a performance-based award for
purposes of Code Section 162(m), the requirements of Code Section 162(m).

 

The Committee shall also have the authority to establish rules and procedures,
not inconsistent with the provisions of the Plan, as it deems necessary or
desirable for the proper administration of the Plan, and shall make such
determinations and interpretations under and in connection with the Plan as it
deems necessary or desirable.  The Plan, and all rules, procedures,
determinations, and interpretations of the Committee, shall be binding, final
and conclusive upon the Company, its stockholders, and all Participants, and
upon their legal representatives, heirs, beneficiaries, successors and assigns
and upon all other person claiming under or through any of them.

 

4.                                      PARTICIPATION

 

Within 90 days of the beginning of each Plan Year (or such other period
permitted under Code Section 162(m)), the Committee shall designate in writing
those executive officers and other key employees of the Company and its
subsidiaries who shall participate in the Plan for the Plan Year.  Participation
in the Plan for one Plan Year does not guarantee participation in the Plan for
future Plan Years, and the Committee may add or remove Participants in the Plan
from one Plan Year to the next in its sole and absolute discretion.

 

5.                                      TARGET AWARDS AND PERFORMANCE GOALS

 

Within 90 days of the beginning of each Plan Year (or such other period
permitted under Code Section 162(m)), the Committee shall establish, in writing,
(a) each Participant’s Target Award, if any, for the Plan Year, (b) the
Performance Goals that must be achieved in order for each Participant to receive
an Earned Award, and (c) the formula or other methodology to be used in
determining each Participant’s Earned Award, if any, for the Plan Year, which
formula or methodology shall require that the applicable Performance Goals must
be achieved in order for a Participant to receive an Earned Award.  Target
Awards, Performance Goals, and the formula or methodology for determining Earned
Awards need not be the same for all Participants.

 

As determined by the Committee, the performance goals may provide for a targeted
level or levels of performance for a Plan Year based on one or more of the
following measures:  (i) absolute or relative total shareholder return; (ii)
return on assets, return on equity, or return on capital employed; (iii)
earnings per share, corporate or business-unit net income, net income before
extraordinary or non-recurring items, earnings before interest and taxes, or
earnings before interest, taxes, depreciation and amortization; (iv) cash flow
from operations; (v) gross or net revenues or gross or net margins; (vi) levels
of operating expense or other expense items reported on the income statement;
(vii) measures of customer satisfaction and customer service; (viii) safety;
(ix) annual or multi-year production or average production growth; (x) annual or
multi-year sales or average sales growth; (xi) annual or multi-year production
or sales volume; (xii) annual or multi-year absolute or per-unit operating and
maintenance costs; (xiii) satisfactory completion of a project or organizational
initiative with specific criteria set in advance by the Committee; (xiv) debt
ratios or other measures of credit quality or liquidity; (xv) strategic asset
sales or acquisitions in compliance with specific criteria set in advance by the
Committee; (xvi) annual or multi-year “net-back” sales or the introduction of
new products in accordance with specific goals set in advance by the Committee;
(xvii) compliance with Section 404 or other provisions of the Sarbanes-Oxley Act
of 2002 or with other laws,

 

3

--------------------------------------------------------------------------------


 

regulations or policies; and (xviii) staffing and retention.

 

The measures may, at the discretion of the Committee, be based on pro forma
numbers and may, as the Committee specifies, either include or exclude the
effect of payment of the incentives payable under this Plan and any other
incentive or bonus plans of the Company.  The performance goals may differ from
Participant to Participant.  The Committee may, subject to the requirements of
Code Section 162(m) for awards intended to be performance-based, provide that
the attainment of the performance goal shall be measured by appropriately
adjusting the evaluation of the attainment of the performance goal to exclude
(A) any extraordinary or non-recurring items as described in the applicable
accounting rules, (B) the effect of any changes in accounting principles
affecting the reported results of the Company or a business unit, or (C) any
other adjustment consistent with the requirements of Code Section 162(m) that is
pre-specified for the Plan Year by the Committee.

 

Each Participant shall be promptly notified of his or her participation in the
Plan for a Plan Year, the Target Award for such Participant for the Plan Year,
the Performance Goals applicable to the Participant for the Plan Year, and the
formula or other methodology to be used in determining the Participant’s Earned
Award for the Plan Year.

 

6.                                      COMPUTATION OF EARNED AWARDS AND
CERTIFICATION OF PERFORMANCE GOALS

 

Following the conclusion of each Plan Year, the Committee shall certify the
levels of attainment of the Performance Goals for the prior Plan Year and
calculate the potential Earned Award amount for each Participant in accordance
with the formula or other methodology adopted by the Committee in accordance
with Section 5 at the beginning of such Plan Year.  The incentive award amounts
to be paid to any Code Section 162(m) covered employee with respect to any Plan
Year shall not exceed the Maximum Award amount.  The Committee may, in its sole
and absolute discretion and for any reason (including individual performance),
reduce or eliminate the amount of the potential Earned Award otherwise payable. 
In no event shall a Participant receive an Earned Award under this Plan if the
Performance Goals applicable to such Participant for the Plan Year are not
satisfied.

 

7.                                      PAYMENT OF AWARDS

 

All Earned Awards shall be payable as soon as reasonably practicable after the
end of the Plan Year and the Committee’s certification of Performance Goals and
computation of Earned Awards, but in no event later than March 15th of the
subsequent Plan Year unless otherwise deferred.  All or any portion of an Earned
Award shall be payable in cash or in Stock, as determined by the Committee in
its sole discretion.  Any portion of an Earned Award payable in Stock shall be
paid pursuant to the terms of an equity plan maintained by the Company to the
extent permitted by the terms of such plan.

 

Participants must be employed or on a Company-approved leave of absence on the
date of payment in order to receive payment of their Earned Awards, except as
otherwise determined by the Committee.

 

Participation in the Plan does not guarantee the Participant the payment of an
award.  All awards under the Plan are discretionary and subject to approval of
the Committee.

 

8.                                      MAXIMUM AWARD

 

The Maximum Award payable to any Participant who is determined to be a covered
employee for purposes of Code Section 162(m) with respect to any Plan Year shall
be $5,000,000.

 

9.                                      GENERAL PROVISIONS

 

(a)                                 Termination; Amendment.  The Board may at
any time amend or terminate this Plan, except that no amendment will be
effective without approval by the Company’s stockholders if such approval is
necessary to qualify amounts payable hereunder as qualified performance-based
compensation under Code Section 162(m).

 

(b)                                 Recoupment of Awards.  Notwithstanding any
other provision of this Plan to the contrary, any award granted or amount
payable or paid under this Plan shall be subject to the terms of any

 

4

--------------------------------------------------------------------------------


 

compensation recoupment policy then applicable, if any, of the Company, to the
extent the policy applies to such award or amount.  By accepting an award or the
payment of any amount under the Plan, each Participant agrees and consents to
the Company’s application, implementation and enforcement of (i) any such policy
and (ii) any provision of applicable law relating to cancellation, rescission,
payback or recoupment of compensation and expressly agrees that the Company may
take such actions as are permitted under the policy or applicable law without
further consent or action being required by such Participant.  To the extent
that the terms of this Plan and the policy or applicable law conflict, then the
terms of the policy or applicable law shall prevail.

 

(c)                                  No Employment or Award Rights.  Nothing in
this Plan will be construed as conferring upon any Participant any right to
continue in the employment of the Company or any of its subsidiaries or to
receive any amounts under this Plan.

 

(d)                                 No Assignment of Benefits.  Except as
expressly provided herein or otherwise required by applicable law, no
Participant or beneficiary will have the power or right to alienate, transfer,
anticipate, sell, assign, pledge, attach, or otherwise encumber the
Participant’s interest under this Plan.

 

(e)                                  Withholding.  All Earned Awards to be paid
under the Plan shall be subject to applicable Federal, state and local income
and employment taxes and any other amounts that the Company or a subsidiary is
required by law to deduct and withhold from such amounts.

 

(f)                                   Plan Unfunded.  Amounts payable under the
Plan shall be paid from the general assets of the Company.  The rights of any
Participant or beneficiary to receive payment of an Earned Award shall be only
those of an unsecured general creditor, and neither the Company nor the Board or
the Committee shall be responsible for the adequacy of the general assets of the
Company to meet and discharge Plan liabilities.

 

(g)                                  Severability.  If any provision of this
Plan is held unenforceable, the remainder of this Plan will continue in full
force and effect without regard to such unenforceable provision and will be
applied as though the unenforceable provision were not contained in this Plan.

 

(h)                                 Governing Law.  This Plan will be construed
in accordance with and governed by the laws of the State of Colorado, without
reference to the principles of conflict of laws.

 

(i)                                     Headings.  Headings are inserted in this
Plan for convenience of reference only and are to be ignored in any construction
of the provisions of this Plan.

 

(j)                                    409A.  This Plan and all awards payable
hereunder are intended to satisfy an exception from the requirements imposed by
Code Section 409A.  This Plan shall be interpreted accordingly or, if necessary,
shall be interpreted to the maximum extent possible to comply with Code Section
409A.

 

(k)                                 Stockholder Approval; Effective Date of the
Plan.  The initial effective date of the Plan was April 20, 2008.  The effective
date of the amended and restated Plan is May 29, 2012, subject to the approval
of the Company’s stockholders at the 2012 Annual Meeting of Stockholders on that
date.  The amended and restated Plan was approved by the Board of Directors of
the Company on March 21, 2012, subject to the approval of the Company’s
stockholders.  No amount shall be paid to any Participant under the amended and
restated Plan unless such stockholder approval has been obtained.

 

5

--------------------------------------------------------------------------------